DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 8–13, and 16–19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2020/0092544 A1) and Bross et al., “Versatile Video Coding (Draft 3),” JVET-L1001-v5, 12th Meeting:  Macao, CN, 3–12 Oct. 2018 (herein “Bross”).
Examiner notes the inventive elements appear to be that non-zero reference line (“NZRL”) coding excludes planar mode and that the MPM list should have the 5 entries recited in Applicant’s original claim 6.  Examiner notes Applicant’s application no. 17/011,504 has this subject matter recited therein.  Examiner finds the invention obvious in view of the combination of Heo and Li.  Heo teaches generating an MPM list having 5 entries (as opposed to the usual 6) wherein DC mode is maintained and PLANAR mode is removed when the reference line is non-zero.  Li teaches the angular MPM modes recited in original claim 6 when the reference line is non-zero.  Therefore, Examiner does not find non-obvious subject matter.
Regarding claim 1, the combination of Zhao and Bross teaches or suggests an encoding device for implementing intra prediction, the device comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing instructions for execution by the processors, wherein the instructions, when executed by the one or more processors (Zhao, ¶¶ 0214–0215:  teach this technology uses instructions executed by processors), cause the device to: determine whether a closest neighboring reference line to a current block is used for intra prediction; determine an intra prediction mode of the current block is not a Planar mode if the closest neighboring reference line to the current block is not used for intra prediction; and encode a bitstream, wherein the bitstream includes indication information to indicate the closest neighboring reference line to the current block is not used for the intra prediction (Zhao, ¶¶ 0111–0112:  teaches when the reference line is not the closest reference line, planar mode is not allowed and teaches a reference line index is signaled in the bitstream to convey such information; Examiner finds that when Zhao teaches the signaling order such that the reference line index comes before the intra-prediction mode, Zhao means that certain information about the intra-prediction mode can be determined, such as whether certain modes are allowed; However, to help illustrate this concept, Examiner relies on the further teachings of Bross, which further illustrate the concept that the reference line index information is used to define how the MPM list is constructed; Bross, Section 8.4.2 (page 68):  teaches logic that first determines what the IntraLumaRefLineIdx is before determining intra prediction mode).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Zhao, with those of Bross, because both references are drawn to the same field of endeavor (multiple reference line intra prediction techniques) and because such a combination amounts to a mere combination of prior art elements, according to known methods, to yield the predictable result of disabling INTRA_PLANAR mode when the reference line index is other than zero (zero indicates closest reference line).  This rationale applies to all combinations of Zhao and Bross used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Zhao and Bross teaches or suggests the encoding device of claim 1, wherein the instructions, when executed by the one or more processors, cause the device to: set a flag intra_luma_not_planar_flag to a default value if the closest neighboring reference line to the current block is not used for the intra prediction, wherein the intra_luma_not_planar_flag is used to indicate that the intra prediction mode of the current block is not a Planar mode (Examiner notes the earliest support claimed by Applicant appears to refer to the flag as intra_luma_planar_flag; In view of the teachings of Zhao regarding planar mode being disabled for MRL, Examiner finds it would have been obvious to set a planar flag to indicate it has been disabled; Flags to indicate coding modes are well-known in the art including Planar mode flags (see Misra under Conclusion Section of this Office Action).
Regarding claim 3, the combination of Zhao and Bross teaches or suggests the encoding device of claim 1, wherein the bitstream further includes an index indicating which intra prediction mode in a set of most probable modes is used for the intra prediction mode of the current block if the intra prediction mode of the current block is not a Planar mode (Zhao, ¶ 0100:  teaches the intra_luma_mpm_idx[x0][y0] syntax element is used to signal which mode in the MPM list is selected; Bross, Section 8.2.2 (pages 67–70):  teaches the claimed syntax element is used to signal which mode in the MPM list is selected).
Regarding claim 4, the combination of Zhao and Bross teaches or suggests the encoding device of claim 3, wherein the index is intra_luma_mpm_idx[x0][y0] (Zhao, ¶ 0100:  teaches the claimed syntax element is used to signal which mode in the MPM list is selected; Bross, Section 8.2.2 (pages 67–70):  teaches the claimed syntax element is used to signal which mode in the MPM list is selected).
Regarding claim 5, the combination of Zhao and Bross teaches or suggests the encoding device of claim 3, wherein the instructions, when executed by the one or more processors, cause the device to: set a flag intra_luma_mpm_flag to a default value if the closest neighboring reference line to the current block is not used for the intra prediction, wherein the intra_luma_mpm_flag is used to indicate the intra prediction mode of the current block is included in the set of most probable modes (Bross, Section 8.2.2 (page 70):  teaches the intra_luma_mpm_flag indicates that the intra prediction mode is set equal to the mode found in the MPM list identified by the MPM index).
Regarding claim 8, the combination of Zhao and Bross teaches or suggests the encoding device of claim 1, wherein if a value of a reference index line of the current block is not equal to 0, the closest neighboring reference line to the current block is not used for the intra prediction (Examiner notes this limitation is saying the reference line index values start at zero for the closest line and increase as lines get further away from the current block; Zhao, ¶¶ 0111–0112:  teaches when the reference line is not the closest reference line, i.e. nonzero reference line index, planar mode is not allowed and teaches a reference line index is signaled in the bitstream to convey such information).
Claim 9 lists essentially the same elements as claim 1, but is drawn to the corresponding decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 10 lists essentially the same elements as claim 2, but is drawn to the corresponding decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 11 lists essentially the same elements as claim 3, but is drawn to the corresponding decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Regarding claim 12, the combination of Zhao and Bross teaches or suggests the decoding device of claim 9, wherein if a value of a reference index line of the current block is not equal to 0, the closest neighboring reference line to the current block is not used for the intra prediction (Zhao, ¶¶ 0111–0112:  teaches when the reference line is not the closest reference line, planar mode is not allowed and teaches a reference line index is signaled in the bitstream to convey such information).
Claim 13 lists essentially the same elements as claim 4, but is drawn to the corresponding decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 16 lists the same elements as claim 9, but is drawn to the method rather than the apparatus.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 17 lists the same elements as claim 10, but is drawn to the method rather than the apparatus.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 18 lists the same elements as claim 11, but is drawn to the method rather than the apparatus.  Therefore, the rationale for the rejection of claim 11 applies to the instant claim.
Claim 19 lists the same elements as claim 13, but is drawn to the method rather than the apparatus.  Therefore, the rationale for the rejection of claim 13 applies to the instant claim.
Claims 6, 7, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Bross, Heo et al., “CE3-3.1.2:  Harmonization on MPM list,” JVET-N0451-v3, 14th Meeting:  Geneva, CH, 19–27 March 2019 (uploaded to public on 03/17/2019) (herein “Heo”), and Li et al., “CE3-related:  Harmonization on MPM list,” JVET-M0815-v2, 13th Meeting:  Marrackech, MA, 9–18 Jan. 2019 (herein “Li”).  
Regarding claim 6, the combination of Zhao, Bross, Heo, and Li teaches or suggests the encoding device of claim 3, wherein if an intra prediction mode variable candIntraPredModeA indicating a left neighbor block and an intra prediction mode variable candIntraPredModeB indicating an above neighbor block are both non-angular modes, the set of most probable modes comprise: candModeList[0]=INTRA_DC candModeList[1]=INTRA_ANGULAR50 candModeList[2]=INTRA_ANGULAR18 candModeList[3]=INTRA_ANGULAR46 candModeList[4]=INTRA_ANGULAR54 (Li, Fig. 1:  teaches modes 50, 18, 46, and 54 in the correct order; This teaching, combined with Heo’s teaching that “in order to generate MPM list for non-zero reference line, DC mode is maintained and only PLANAR mode is removed” for a total of 5 MPM modes teaches Applicant’s claimed modes).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Zhao and Bross, with those of Heo, because all three references are drawn to removing planar mode when the reference line is non-zero, because Heo explains that removing planar mode but maintaining DC mode unifies the number of candidates in the MPM list between MRL and ISP coding modes, and because such a combination amounts to a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Zhao, Bross, and Heo used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Zhao, Bross, and Heo, with those of Li, because all four references are drawn to removing planar mode when the reference line is non-zero, because Li explains that when removing planar mode from the MPM list for the MRL coding mode advantageously includes the listed angular modes, and because the combination of Heo and Li demonstrates the claimed combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Zhao, Bross, Heo, and Li used in this Office Action unless otherwise noted.
Regarding claim 7, the combination of Zhao, Bross, Heo, and Li teaches or suggests the encoding device of claim 6, wherein an intra prediction mode variable candIntraPredModeX is set equal to INTRA_PLANAR if one or more of the following conditions are true: a variable availableX is equal to FALSE; CuPredMode[xNbX][yNbX] is not equal to MODE INTRA (or intra prediction mode); or X of candIntraPredModeX is equal to above neighbor block B and yCb−1 is less than ((yCb»CtbLog2SizeY)«CtbLog2SizeY), wherein X of candIntraPredModeX is either left neighbor block A or the above neighbor block B, a luma location (xCb, yCb) specifying a top-left sample of a current luma coding block relative to a top-left luma sample of a current picture, the location (xNbA, yNbA) of the left neighbor block A is set equal to (xCb−1, yCb+cbHeight−1), the location (xNbB, yNbB) of the above neighbor block B is set equal to (xCb+cbWidth−1, yCb−1), a variable cbWidth specifying a width of a current coding block in luma samples, a variable cbHeight specifying a height of the current coding block in luma samples, CuPredMode[xNbA][yNbA] and CuPredMode[xNbB][yNbB] represents prediction mode of the left and above neighboring block A and B, respectively, and yCb−1 is less than ((yCb»CtbLog2SizeY)«CtbLog2SizeY) (Examiner notes this algorithm is essentially copied out of the working video compression standard as evidenced by Bross; Bross, Section 8.2.2 (pages 67–68):  teaches the identical ordered steps for deriving the variables candIntraPredModeA and candIntraPredModeB).
Claim 14 lists essentially the same elements as claim 6, but is drawn to the corresponding decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 15 lists essentially the same elements as claim 7, but is drawn to the corresponding decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 20 lists essentially the same elements as claim 14, but is drawn to the method rather than the apparatus.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heo et al., “CE3-3.1.2:  Harmonization on MPM list,” JVET-N0451-v3, 14th Meeting:  Geneva, CH, 19–27 March 2019 (uploaded to public on 03/17/2019).  The publication teaches generating an MPM list having 5 entries (as opposed to the usual 6) wherein DC mode is maintained and PLANAR mode is removed when the reference line is non-zero.  
Li et al., “CE3-related:  Harmonization on MPM list,” JVET-M0815-v2, 13th Meeting:  Marrackech, MA, 9–18 Jan. 2019.  Li teaches the MPM modes for non-zero reference line index includes vertical, horizontal, vertical -4, and vertical + 4 (Fig. 1).
Misra (US 2013/0003829 A1) teaches planar mode flag (claim 1, pg. 45).
Heo (US 2021/0368162 A1) teaches planar and DC modes are not used for MRL intra prediction (¶ 0152).  
Kwon (US 2016/0173874) teaches a planar mode flag (¶ 0165).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481